 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    LARRY HENDRIX,                                   Case No. 1:18-cv-00066-AWI-JDP
12                       Plaintiff,                    ORDER REQUIRING PLAINTIFF TO FILE
                                                       OPPOSITION OR STATEMENT OF NON-
13           v.                                        OPPOSITION TO DEFENDANTS’ PARTIAL
                                                       MOTION TO DISMISS
14    ROSA GONZALEZ, et al.,                           TWENTY-ONE-DAY DEADLINE
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

18   under 42 U.S.C. § 1983. On October 19, 2018, defendants filed a partial motion to dismiss.

19   ECF No. 17. Plaintiff was required to file an opposition or a statement of non-opposition by

20   December 7, 2018, ECF No. 19, but he failed to do so.

21          Local Rule 230(l) provides that the failure to oppose a motion “may be deemed a waiver

22   of any opposition to the granting of the motion and may result in the imposition of sanctions.”

23   Moreover, failure to follow a district court’s local rules is a proper ground for dismissal. U.S. v.

24   Warren, 601 F.2d 471, 474 (9th Cir. 1979). Thus, a court may dismiss an action for a plaintiff’s

25   failure to oppose a motion to dismiss, where the applicable local rule determines that failure to

26   oppose a motion will be deemed a waiver of opposition. See Ghazali v. Moran, 46 F.3d 52 (9th

27   Cir. 1995), cert. denied 516 U.S. 838 (1995) (upholding dismissal even when plaintiff contended

28   he did not receive motion to dismiss, where plaintiff had adequate notice under to Fed. R. Civ. P.

                                                        1
 1   5(b) and time to file opposition); cf. Heinemann v. Satterberg, 731 F.3d 914, 916 (9th Cir. 2013)

 2   (holding that a motion for summary judgment cannot be granted based on a failure to file

 3   opposition, regardless of any local rule to the contrary).

 4            The court will allow plaintiff one more opportunity to oppose defendants’ partial motion

 5   to dismiss. Plaintiff must file a response to defendants’ motion within twenty-one days of this

 6   order. If plaintiff fails to do so, the court will deem any failure to oppose the motion to dismiss as

 7   a waiver of any opposition and may recommend that the motion be granted on that basis. Failure

 8   to comply with this order may also result in dismissal of this action.

 9            Accordingly, it is hereby ordered that:

10               1. Within twenty-one days from the date of service of this order, plaintiff must file an

11                   opposition or statement of non-opposition to the pending motions to dismiss; and

12               2. if plaintiff fails to comply with this order, the court will deem the failure to

13                   respond as a waiver of any opposition and may grant the motions to dismiss on

14                   that basis. Additionally, this case may be dismissed for failure to prosecute and

15                   failure to comply with a court order.

16
     IT IS SO ORDERED.
17

18
     Dated:      March 14, 2019
19                                                       UNITED STATES MAGISTRATE JUDGE
20
21

22   No. 203
23

24

25

26
27

28

                                                         2
